Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Publication No. WO 2019/006745 A1 to Ericsson (hereinafter “Ericsson”, provided by Applicant through IDS), in view of U.S. Patent Publication No. 2016/0142922 A1 to Chen et al.
As to claim 33, Ericsson discloses An apparatus comprising: 
a set of dedicated transceiver paths (Figs. 4, 5, 6, page 17, line 2 – page 18, line 23, the pathway comprising the topmost phase shifter 410 connected to the topmost antenna and connecting it to the topmost amplitude modifier 450 teaching “a [first] dedicated transceiver path”; and the pathway comprising the second topmost phase shifter 410 connected to the second antenna from the top and connecting it to the second topmost amplitude modifier 450 teaching “a [second] dedicated transceiver path” , similarly, the other 410 elements also teach “dedicated transceiver paths”; Fig. 5: pathway comprising topmost 550 and topmost 510 teaching “a [first] dedicated transceiver path” and pathway comprising second topmost 550 and second topmost 510 teaching “a [second] dedicated transceiver path”, similarly, the other 550 elements also teach “dedicated transceiver paths”); 
a set of intermediate transceiver paths (Figs. 4, 5, 6, page 17, line 2 – page 18, line 23, pathway comprising topmost 450 and topmost ADC 430 teaching a [first] intermediate transceiver path, also other 450-430 elements similarly teach “intermediate transceiver paths”; also see Fig. 5: topmost adc 530 teaching a [first] intermediate transceiver path, similarly other adc 530 elements teach intermediate transceiver paths); and 
a flexible beamforming network coupled between the set of dedicated transceiver paths and the set of intermediate transceiver paths (Figs. 4, 5, 6, page 17, line 2 – page 18, line 23, signal distribution circuitry 420 or 520, teaching “flexible beamforming network”), the flexible beamforming network configured to selectively:  
couple the set of dedicated transceiver paths to the set of intermediate transceiver paths in accordance with a first configuration that supports analog beamforming (Figs. 4, 5, 6, page 17, line 2 – page 18, line 23, in particular Fig. 6, disclosing that in the circuitry 420 or 520, “when the switches being on, the signal distribution circuitry is operable to distribute the phase-shifted first plurality of signals as the combined output signal at the first output port”, meaning that when the switch on the second topmost pathway in Fig. 6 is on, the first dedicated transceiver path comprising the topmost antenna/410 and the second dedicated transceiver path comprising the second topmost antenna/410, and the other antenna/410 elements, will all be connected to the first intermediate transceiver path comprising topmost 430 and 450, which is a “first configuration that supports analog beamforming”, according to Fig. 6, since the “digital beamformer 440” will be bypassed); 
connect the set of dedicated transceiver paths to the set of intermediate transceiver paths in accordance with a second configuration that supports digital beamforming (Figs. 4, 5, 6, page 17, line 2 – page 18, line 23, in particular Fig. 6, disclosing that in the circuitry 420 or 520, “when the switches being off, the signal distribution circuitry is operable to distribute the phase-shifted first plurality of signals as a plurality of output signals for digital beamforming”, meaning that when the switch on the second topmost pathway in Fig. 6 is off, the first dedicated transceiver path comprising the topmost antenna/410 will be connected to the first intermediate transceiver path comprising the topmost 430 and 450, and the second dedicated transceiver path comprising the second topmost antenna/410 will be connected to the second intermediate transceiver path comprising second topmost 430 and 450, and similarly for the other dedicated transceiver paths and intermediate transceiver paths, where this configuration is for implementing digital beamforming, teaching this limitation).
Ericsson does not appear to explicitly disclose connect the set of dedicated transceiver paths to the set of intermediate transceiver paths in accordance with a third configuration that supports hybrid beamforming. 
Chen discloses connect the set of dedicated transceiver paths to the set of intermediate transceiver paths in accordance with a third configuration that supports hybrid beamforming (Figs. 6, 8, 10, 12, paragraphs 27, 41, 44, 46, 52-53, teaching switching incoming signals received through dedicated paths to intermediate paths connected to, associated with, or implementing either digital beamforming or hybrid beamforming, teaching this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Chen discussed above, in conjunction with and to modify the teachings of Ericsson, to reject the limitations of this claim. This is because a PHOSITA would have considered it obvious either to simply add the elements, pathways, and switches disclosed in Chen that implement hybrid beamforming, to the structures and disclosures depicted in Ericsson, so that there would be an additional transceiver pathway for hybrid beamforming, for example; or to modify Ericsson’s structures by incorporating the elements, pathways and switches of Chen that implement hybrid beamforming in Ericsson’s structures, for example, by combining the “multiple analog paths” and running them through a “baseband processor” using digital beamforming [Chen, paragraph 41]; all to achieve an additional option of implementing hybrid beamforming. The cited references are in the same field of endeavor with regard to transceiver and antenna circuitry.  The suggestion/motivation would have been to optimize the functionalities of antenna and transceiver circuits. (Chen, paragraphs 1-9; Ono, paragraphs 1-9; Ericsson, pages 1-4).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.

Allowable Subject Matter
Claims 1-22, 24-25,27-33 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463